                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

TASHIA M. BAGWELL
     Plaintiff,

       v.
                                                                Civil Action No. ELH-18-1786
DOWNTOWN PARTNERSHIP OF
BALTIMORE, INC.
     Defendant.

                                       MEMORANDUM

       In this employment discrimination case, plaintiff Tashia M. Bagwell has sued her former

employer, Downtown Partnership of Baltimore, Inc. (“Downtown”). ECF 1. Her suit contains

four counts: a claim of race discrimination in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”) (Count I); wrongful discharge under Maryland

common law (Count II); disparate treatment, in violation of Title VII (Count III); and violation

of the First and Fourteenth Amendments, pursuant to 42 U.S.C. § 1983 (Count IV). ECF 1.

Plaintiff seeks declaratory relief, compensatory and punitive damages, and attorney’s fees and

expenses. Id. ¶ 35.

       In response, defendant filed a partial motion to dismiss (ECF 14), supported by a

memorandum of law (ECF 14-1) (collectively, the “Motion”), as well as an answer as to Counts I

and III of the Complaint. ECF 15. In particular, defendant seeks dismissal of Counts II and IV

of the Complaint, under Fed. R. Civ. P. 12(b)(6). See ECF 14-1. Bagwell opposes the Motion.

ECF 19 (“Opposition”). Defendant replied. ECF 20 (“Reply”).

       The Motion is fully briefed and no hearing is necessary to resolve it. See Local Rule

105.6. For the reasons that follow, I shall grant the Motion.
                           I.   Factual and Procedural Background1

        Bagwell, an African-American woman, began her employment with Downtown on

November 13, 2006, as an administrative assistant. ECF 1, ¶ 5. Downtown is a “corporation . . .

engaged in the business of supporting workforce development and overseeing the largest

business improvement district in Baltimore, MD.” Id. ¶ 2.

        On November 2, 2017, Bagwell received a company-wide email from Kirby Fowler,

Downtown’s President. Id. ¶ 6. The email pertained to “the promotions of two employees.

Plaintiff replied to the all-staff email by congratulating those individuals.” Id. ¶ 6. Soon after,

she “received notification that Mr. Kirby was displeased with her email and that he requested a

follow-up with the Plaintiff regarding such.” Id. ¶ 7.

        The next day, November 3, 2017, Bagwell “was terminated from her position due to the

‘perceived negative’ email.” Id. ¶ 8. She later learned that a “non-Black co-employee” had sent

“similar inappropriate emails” but was “disciplined with only a write-up” and referred to the

employee assistance program. Id. ¶ 9.

        Bagwell filed a Charge of Discrimination (“Charge”) with the Equal Employment

Opportunity Commission (EEOC) on March 6, 2018. Id. ¶ 11. The EEOC issued a Notice of

Right to Sue (“Notice”) on March 15, 2018, without a finding that Downtown violated federal

law. Id. ¶ 12. This suit followed on June 15, 2018, within the 90 day filing period provided by

42 U.S.C. § 2000e-5(f)(1).

        Additional facts are included in the Discussion.




        1
            As discussed, infra, in the posture of this case, I must assume the truth of the facts

alleged by plaintiff.


                                                 2
                                   II.    Standard of Review

       A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss

under Rule 12(b)(6). In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408

(4th Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion

by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter

of law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.” The

purpose of the rule is to provide the defendants with “fair notice” of the claims and the

“grounds” for entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ . . . .”); see also Willner v. Dimon, 849

F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed factual allegations” in

order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do

not countenance dismissal of a complaint for imperfect statement of the legal theory supporting

the claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. ___, 135 S. Ct. 346, 346 (2014)

(per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation.



                                                  3
Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to

satisfy the minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual

matter (taken as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of

those facts is improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at

556 (internal quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those

facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d

435, 440 (4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir.

2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v.

Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But, a court is

not required to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S.

265, 286 (1986). “A court decides whether [the pleading] standard is met by separating the legal

conclusions from the factual allegations, assuming the truth of only the factual allegations, and

then determining whether those allegations allow the court to reasonably infer” that the plaintiff

is entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346

(4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       Courts generally do not “‘resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses’” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243

(quoting Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). However, “in the

relatively rare circumstances where facts sufficient to rule on an affirmative defense are alleged



                                                 4
in the complaint, the defense may be reached by a motion to dismiss filed under Rule 12(b)(6).”

Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v.

Tupperware Long Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule

12(b)(6) “is intended [only] to test the legal adequacy of the complaint,” Richmond,

Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle

only applies . . . if all facts necessary to the affirmative defense ‘clearly appear[ ] on the face of

the complaint.’” Goodman, 494 F.3d at 464 (quoting Forst, 4 F.3d at 250) (emphasis added

in Goodman ).

                                       III.     Discussion

                                              A. Count II

       Count II of plaintiff’s Complaint asserts the tort of wrongful discharge. ECF 1, ¶¶ 20-23.

Defendant maintains that a common law wrongful discharge claim is not viable when “its public

policy foundation . . . is expressed in a statute . . . that already contains a remedy for vindicating

public policy objectives[.]” ECF 14-1 at 4.

       Tort liability for common law wrongful discharge has been recognized in Maryland “as a

judicially-created exception to the employment at-will doctrine.” Newell v. Runnels, 407 Md.

578, 646, 967 A.2d 729, 769 (2009) (citing Adler v. Am. Standard Corp., 291 Md. 31, 432 A.2d

464 (1981)); see Molesworth v. Brandon, 341 Md. 621, 629-30, 672 A.2d 608, 612-13 (1996).

The doctrine is narrow, however.

       In order to assert a viable common law claim of wrongful discharge, an employee must

demonstrate that “a clear mandate of public policy . . . was contravened by the discharge.”

Porterfield v. Mascari II, Inc., 374 Md. 402, 423, 823 A.2d 590, 602 (2003). Moreover, the

public policy must be “reasonably discernible from prescribed constitutional or statutory



                                                  5
mandates.” Wholey v. Sears Roebuck, 370 Md. 38, 54, 803 A.2d 482, 491 (2002). On the other

hand, because the purpose of the tort is to “provide a remedy for otherwise unremedied

violations of public policy,” Porterfield, 374 Md. at 423, 823 A.2d at 602 (emphasis added), the

tort is not viable if the statutes that establish the public policy at issue “already provide an

adequate and appropriate civil remedy for the wrongful discharge.” Id.; see also Makovi v.

Sherwin-Williams Co., 316 Md. 603, 621-26, 561 A.2d 179, 188-91(1989).

       In sum, the tort of abusive discharge is limited “to cases where an employee’s

termination contravened a clear mandate of public policy and [where] not to allow the cause of

action would leave the employee without a remedy.” Newell, 407 Md. at 647, 967 A.2d at 769;

see Molesworth, 341 Md. at 629-36, 672 A.2d at 612-16 (recognizing a common law cause of

action for wrongful discharge of an at will employee based on sex discrimination, where the

employer, based on size, is otherwise exempt from application of a statutory prohibition against

such conduct).

       Defendant contends that plaintiff’s wrongful discharge claim must fail in light of Makovi

v. Sherwin-Williams Co., supra, 316 Md. 603, 561 A.2d 179. ECF 14-1 at 4-5. In Makovi, the

Maryland Court of Appeals determined that “discharge motivated by employment discrimination

prohibited by Title VII” and the Maryland Fair Employment Practices Act (“MFEPA”), Md.

Code (2014 Repl. Vol., 2017 Supp.), §§ 20-601 to 20-610 of the State Government Article

(“S.G.”), cannot support a common law abusive discharge claim. Id. at 626, 561 A.2d at 190.

This is because “the public policy sought to be vindicated by the tort is expressed in a statute

which carries its own remedy for vindicating that public policy.” Id. at 609, 561 A.2d at 182.




                                                6
       Plaintiff does not directly address defendant’s argument. Instead, she reiterates that a

public policy exception applies when an employee is terminated for attempting to exercise a

legal right. ECF 19 at 4.

       Title VII and MFEPA provide plaintiff with alternative civil remedies. See Alexander v.

Marriott Int’l, Inc., No. 09-2402, 2011 WL 1231029, at *6 (D. Md. Mar. 29, 2011) (calling

MFEPA “the state law analogue of Title VII.”). Indeed, in this action, plaintiff brought two

counts (Counts I and III) against defendant under Title VII.

       Title VII and MFEPA apply only to employers with “fifteen or more employees for each

working day in each of twenty or more calendar weeks in the current or preceding calendar

year.” 42 U.S.C. § 2000e(b); S.G. § 20-601(d). But, an employee may assert a common law

abusive discharge claim if she has been discharged on the basis of employment discrimination by

an employer that has fewer than fifteen employees. Molesworth v. Brandon, 341 Md. at 637, 672

A.2d at 616 (recognizing a “common law cause of action for wrongful discharge against an

employer exempted” from MFEPA). Although plaintiff has not pleaded how many people are

employed by Downtown, both parties appear to have implicitly conceded that Title VII and

MFEPA apply to Downtown. In particular, plaintiff filed a Charge under Title VII and has

brought Counts I and III under the statute. ECF 1, ¶¶ 11, 14-19, 24-27. Defendant has not

sought dismissal of plaintiff’s Title VII claims and has maintained that “civil remedies are

available to Plaintiff under Title VII” and MFEPA. ECF 14; ECF 15; ECF 14-1 at 4.

       Furthermore, “a court may properly take judicial notice of ‘matters of public record’ and

other information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.’”

Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015); see Fed. R.

Evid. 201(b) (stating that a “court may judicially notice a fact that is not subject to reasonable



                                                7
dispute because it . . . can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned”); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 322 (2007); Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 466 (4th Cir. 2011), cert.

denied, 565 U.S. 825 (2011); Philips v. Pitt County Mem’l Hosp., 572 F.3d 176, 180 (4th Cir.

2009). And, “[i]t is not uncommon for courts to take judicial notice of factual information found

on the world wide web.” O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1225 (10th Cir.

2007); cf. Jeandron v. Bd. of Regents of Univ. Sys. of Maryland, 510 Fed. Appx. 223, 227 (4th

Cir. 2013) (noting that the court may take judicial notice of information on a website, “so long as

the web site’s authenticity is not in dispute”). However, “these facts [must be] construed in the

light most favorable” to the non-movant. Clatterbuck v. City of Charlottesville, 708 F.3d 549,

557 (4th Cir. 2013) (abrogated on other grounds by Reed v. Town of Gilbert, Ariz., ––– U.S. –––

–, 135 S. Ct. 2218 (2015), as recognized in Cahaly v. Larosa, 796 F.3d 399 (4th Cir. 2015)).

       Of     import     here,    defendant’s       staffing   information    is   available     at

https://www.godowntownbaltimore.com/about/staff/index.aspx. Downtown’s website suggests

that it has enough employees to be subject to Title VII and MFEPA.

       As a result, plaintiff’s common law claim for wrongful discharge is unavailing.

Accordingly, I shall dismiss Count II.

                                          B. Count IV

       In Count IV, brought pursuant to 42 U.S.C. § 1983, Bagwell alleges that Downtown

violated her rights under the First and Fourteenth Amendments, apparently for writing an email.

ECF 1, ¶¶ 28-32. In its Motion, Downtown argues that plaintiff’s claim fails because Downtown

did not act “under the color of state law.” ECF 14-1 at 6.




                                                8
       Section 1983 of Title 42 of the United States Code provides that a plaintiff may file suit

against any person who, acting under color of state law, “subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of

any rights, privileges, or immunities secured by the Constitution and laws” of the United States.

42 U.S.C. § 1983; see, e.g., Filarsky v. Delia, 566 U.S. 377 (2012); see also Owens v. Balt. City

State’s Attorney’s Office, 767 F.3d 379 (4th Cir. 2014), cert. denied sub nom. Balt. City Police

Dep’t v. Owens, ___ U.S. ___, 135 S. Ct. 1983 (2015). However, § 1983 “‘is not itself a source

of substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). Accordingly, a civil action under § 1983 allows “a party who has been

deprived of a federal right under the color of state law to seek relief.” City of Monterey v. Del

Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999); see also West v. Atkins, 487 U.S. 42,

49 (1988); Lugar v. Edmondson Oil Co., 457 U.S. 922, 928-30 (1982).

       To state a claim under § 1983, a plaintiff must allege: (1) that the defendant, a person,

“deprived [the plaintiff] of a right secured by the Constitution and laws of the United States;”

and (2) that the defendant acted “under color of [a State] statute, ordinance, regulation, custom,

or usage.” Mentavlos v. Anderson, 249 F.3d 301, 310 (4th Cir. 2001) (citation and internal

quotation marks omitted), cert. denied, 534 U.S. 952 (2001); see Crosby v. City of Gastonia, 635

F.3d 634, 639 (4th Cir. 2011), cert. denied, 565 U.S. 823 (2011); Wahi v. Charleston Area Med.

Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009); Jenkins v. Medford, 119 F.3d 1156, 1159-60 (4th

Cir. 1997). The phrase “under color of state law” is an element that “is synonymous with the

more familiar state-action requirement—and the analysis for each is identical.” Philips v. Pitt

Cty. Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (citing Lugar v. Edmondson Oil



                                                9
Co., 457 U.S. 922, 929 (1982)). Thus, in order successfully to assert a claim under § 1983 for

the violation of constitutional rights, the defendant must be a state actor. In other words, “the

under-color-of-state-law element of § 1983 excludes from its reach ‘merely private conduct, no

matter how discriminatory or wrongful.’” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,

50 (1999) (quoting Blum v. Yaretsky, 457 U.S. 991, 1002 (1982)).

       In this regard, the Fourth Circuit has described the “Bill of Rights as a shield that protects

private citizens from the excesses of government, rather than a sword that they may use to

impose liability upon one another.” Holly v. Scott, 434 F.3d 287, 292 (4th Cir. 2006), cert.

denied, 547 U.S. 1168 (2006). Notably, the Fourth Circuit has said: “‘[P]rivate activity will

generally not be deemed ‘state action’ unless the state has so dominated such activity as to

convert it to state action: ‘Mere approval of or acquiescence in the initiatives of a private party’

is insufficient.’” Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 616 (4th Cir. 2009)

(quoting DeBauche v. Trani, 191 F.3d 499, 507 (4th Cir. 1999) (alterations in Wahi), cert.

denied, 558 U.S. 1158 (2010).

       Certainly, “there are infrequently arising circumstances under which the actions of an

ostensibly private party will be deemed to satisfy the color-of-law requirement.” Philips v. Pitt

Cty. Mem’l Hosp., 572 F.3d 176, 181 (4th Cir. 2009). As the Fourth Circuit has noted, “cases

deciding when private action might be deemed that of the state have not been a model of

consistency[.]” Mentavlos, 249 F.3d at 313 (citations and quotation marks omitted). But, “the

critical inquiry has remained constant. After examining the relevant facts and circumstances, the

inquiry in each case is whether the conduct is fairly attributable to the state.” Id. (citations and

quotation marks omitted); see Philips, 572 F.3d at 182 (“In the end, however, ‘there is no

specific formula’ for determining whether state action is present . . . . ‘What is fairly attributable



                                                 10
[to the state] is a matter of normative judgment, and the criteria lack rigid simplicity.’”) (quoting

Holly, 434 F.3d at 292 (4th Cir. 2006) (alterations in Philips)).

       In Mentavlos, 249 F.3d at 313, the Fourth Circuit explained various tests that it has

employed to determine whether the conduct of a private party may be “‘fairly attributable’ to the

State.” The Court said, id. at 313-14:

       [I]n Andrews v. Federal Home Loan Bank, 998 F.2d 214 (4th Cir. 1993), we
       identified four circumstances under which the Supreme Court had held that a
       private party may be deemed a state actor for purposes of § 1983 liability:

               (1) when the state has coerced the private actor to commit an act
               that would be unconstitutional if done by the state; (2) when the
               state has sought to evade a clear constitutional duty through
               delegation to a private actor; (3) when the state has delegated a
               traditionally and exclusively public function to a private actor; or
               (4) when the state has committed an unconstitutional act in the
               course of enforcing a right of a private citizen.

       Id. at 217; see also DeBauche v. Trani, 191 F.3d 499, 507 (4th Cir. 1999), cert.
       denied, 529 U.S. 1033 (2000).

               In Haavistola [v. Community Fire Co. of Rising Sun, 6 F.3d 211 (4th Cir.
       1993)], another panel of this court summarized three situations in which conduct
       by a private entity could be fairly attributable to the state: (1) when a sufficiently
       close nexus exists between a regulated entity and a state such that the actions of
       the former are fairly treated as those of the state; (2) when the state “has exercised
       coercive power or has provided such significant encouragement that the action
       must in law be deemed to be that of the state”; and (3) “when the private entity
       has exercised powers that are traditionally the exclusive prerogative of the
       state.” [Id.] at 215 (internal citations and quotation marks omitted).

               Most recently, in Goldstein [v. Chestnut Ridge Volunteer Fire Co., 218
       F.3d 337 (4th Cir. 2000)], we emphasized the fact-based nature of the state action
       inquiry, reiterating that “the state action determination requires an examination of
       all the relevant circumstances, in an attempt to evaluate the degree of the
       Government’s participation in the private party’s activities.” [Id.] at 342 (internal
       quotation marks omitted). There, we identified several considerations which are
       pertinent to the inquiry: (1) “whether the injury caused is aggravated in a unique
       way by the incidents of governmental authority”; (2) “the extent and nature of
       public assistance and public benefits accorded the private entity”; (3) “the extent
       and nature of governmental regulation over the institution”; and (4) “how the state
       itself views the entity, i.e., whether the state itself regards the actor as a state
       actor.” Id. at 343 (internal quotation marks omitted). Like its predecessors in this
                                                 11
       circuit, however, the Goldstein decision summarized considerations already set
       forth by precedent, and did not purport to overrule our prior precedents or
       espouse new areas of inquiry. Indeed, Haavistola summarized the standard set
       forth by the Supreme Court in Blum [v. Yaretsky, 457 U.S. 991, 1004-05
       (1982)], see Haavistola, 6 F.3d at 215, which is still relied upon by the Court
       today, see Brentwood [Acad. v. Tennessee Secondary Sch. Athletic Ass’n, 531
       U.S. 288 (2001)].

       The Fourth Circuit concluded by identifying “the ultimate inquiry”: “Is there a

sufficiently ‘close nexus’ between the challenged actions of [the defendants] and the State . . .

such that their actions ‘may be fairly treated as that of the State itself.’” Mentavlos, 249 F.3d at

314 (quoting Brentwood Acad., 531 U.S. at 295).

       Here, plaintiff fails to advance a viable allegation as to state action for purposes of

§ 1983. In describing the parties, plaintiff states that Downtown oversees “the largest business

improvement district in Baltimore, MD.” ECF 1, ¶ 2. But, plaintiff alleges no other facts

indicating a “close nexus” between the defendant’s actions and the state. Nor does plaintiff

allege facts that would satisfy any of the Fourth Circuit’s various tests to determine whether a

private party’s conduct may be attributed to the State.         See Mentavlos, 249 F.3d at 313.

Therefore, plaintiff does not plausibly allege state action.

       Accordingly, I shall dismiss Count IV.

                                       IV.    Conclusion

       For the reasons stated above, I shall GRANT defendant’s motion to dismiss Counts II and

IV. An Order follows, consistent with this Memorandum.



Date: November 8, 2018                                                        /s/
                                                               Ellen Lipton Hollander
                                                               United States District Judge




                                                 12
